IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JAMES M. NEWTON,

             Appellant,

 v.                                                    Case No. 5D16-1352

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 21, 2016

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Brittany N. O'Neil, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      James M. Newton appeals the summary denial of all fourteen grounds raised in

his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure

3.850. We affirm as to Grounds One through Seven and Grounds Nine through Eleven.

We reverse the summary denial of Grounds Eight, Twelve, Thirteen, and Fourteen, and
remand for attachment of portions of the record refuting each of these grounds or for an

evidentiary hearing. See Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) (“[A]

defendant is entitled to an evidentiary hearing on a postconviction relief motion unless (1)

the motion, files, and records in the case conclusively show that the prisoner is entitled to

no relief, or (2) the motion or a particular claim is legally insufficient.”).

       AFFIRMED in part, REVERSED in part, and REMANDED.


ORFINGER, TORPY and BERGER, JJ., concur.




                                                2